- Telefonica Brasil - 6K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June 2013 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrants name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): TELEFÔNICA BRASIL S.A. TABLE OF CONTENTS Item 1. Press Release entitled “ Telefônica Brasil S.A. – Notice of Material Fact - Approval of the corporate reorganization of the Company ’ s wholly-owned subsidiaries and controlled companies ”, dated on June 11, 2013 TELEFÔNICA BRASIL S.A. Publicly-held Company CNPJ MF 02.558.157/0001-62 - NIRE 35.3.001.5881-4 R ELEVAN T FACT Telefônica Brasil S.A. ( “Telefônica” or "Company"), in the form and for the purposes of CVM Instructions nº 319/99 and 358/02, as amended, and, in supplementation to the Relevant Fact disclosed on March 15, 2012 ( “Initial Relevant Fact”) , hereby inform to the public that, on this date, its Board of Directors approved the terms and conditions of the corporate reorganization of the Company’s wholly-owned subsidiaries and controlled companies, with a view to obtain a rational performance of the services provided by the subsidiaries and concentration of such services in two operating companies, namely, the Company and its wholly-owned subsidiary , Telefônica Data S.A. (“TData”), under the following conditions (“Corporate Reorganization”): 1. Corporate Reorganization: As disclosed in the Initial Relevant Fact, the Company’s wholly-owned subsidiaries and directly or indirectly controlled companies shall be spun-off and merged into Telefônica, in such manner that economic activities other than telecommunication services, including Value-Added Services, as defined in art. 61 of the General Telecommunications Law (such activities being herein after jointly and generally referred to as “
